816 F.2d 672Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy J. INGRAHAM, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE;  Office of PersonnelManagement, Defendants- Appellees.
No. 86-3132.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1987.Decided March 31, 1987.

Before ERVIN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Timothy J. Ingraham, appellant pro se.
Joseph Sedwick Sollars, III, John Granville Douglas, Office of the United States Attorney, and J. Frederick Motz, for appellees.
PER CURIAM:


1
Timothy Ingraham appeals the district court's entry of summary judgment on his defamation claim.  Ingraham seeks relief from the United States Postal Service (USPS) and the Office of Personnel Management (OPM), claiming he was defamed when the USPS filed forms in connection with his disability retirement application which stated that he was "psychotic" and had been "convicted" of a crime.  In an opinion rendered August 29, 1986, the district court held that:  (1) the claim was barred by the statute of limitations (28 U.S.C. Sec. 2401(b));  (2) Ingraham had failed to file the claim first with the USPS as required by 28 U.S.C. Sec. 2401(b);  (3) the government was entitled to immunity from suits based on libel under 28 U.S.C. Sec. 2680(h);  and (4) the OPM was not liable as Ingraham had alleged defamation only on the part of the USPS.


2
Our review of the record reveals no error on the part of the district court.  This appeal, therefore, lacks merit.  Because the dispositive issues have recently been decided authoritatively we dispense with oral argument and affirm the judgment below.


3
AFFIRMED.